EXHIBIT 10.10

 

  3 West Plumeria Dr   main 408.570.9700   www.SELECTICA.com      San Jose. Ca
95134-2111   fax 408.570.9705     

LOGO [g67034img001.jpg]

September 27, 2006

Dear Steve:

Selectica, Inc. (the “Company”) is pleased to offer you a position as the Vice
President of Engineering, as a regular full-time employee, reporting to the
Chief Executive Officer. The terms and conditions of your offer will be as
follows:

 

 

1.

Salary: You will be a salaried exempt employee. Your starting salary will be
$20,000.00 per month ($240,000.00 per annum), and you will be paid on the 15th
and last day of each month. By signing this letter agreement, you represent and
warrant to the Company that you are under no contractual commitments that are
inconsistent with your obligations to the Company.

 

  2. Stock Options: You will receive an option to purchase 250,000 shares of the
Company’s Common Stock at an exercise price per share equal to the fair market
value of the Company’s Common Stock per share on your first day of employment.
The term of the option will be 10 years, subject to earlier expiration in the
event of the termination of your service. Your options will vest in monthly
installments of l/48th per month over your first 48 months of continuous
service, as described in the applicable stock option agreement. The option will
become exercisable in full if the Company is subject to a Change in Control, as
defined in the Company’s 1999 Equity Incentive Plan (the “Plan”), after you have
completed your first 12 months of continuous service. The option will also
become exercisable in full if (a) the Company is subject to a Change in Control
during your first 12 months of continuous service and (b) you are subject to an
Involuntary Termination, as defined in the Plan, within 12 months after the
Change in Control. The grant of the option will be subject to the other terms
and conditions set forth in the Plan and in the Company’s standard form of Stock
Option Agreement.

 

  3. Restricted Shares: You will receive 75,000 restricted shares of the
Company’s Common Stock under the Plan (the “Shares”), All of the Shares will
vest on the earliest Permissible Trading Day after the close of the second
consecutive fiscal quarter for which the Company’s consolidated financial
statements, as reported on a Form 10-K or Form 10-Q filed with the Securities
and Exchange Commission, show that the Company earned net income. In addition,
(a) 50% of the Shares will vest if the Company is subject to a Change in Control
and (b) 50% of the Shares will vest if (i) the Company is subject to a Change in
Control and (ii) you are subject to an Involuntary Termination within 12 months
after the Change in Control. The grant of the Shares will be subject to the
other terms and conditions set forth in the Plan and the Company’s form of
Restricted Stock Agreement. A “Permissible Trading Day” is a day on which you
are able to sell shares of the Company’s Common Stock in a public market without
violating applicable laws or Company policies, as defined more specifically in
your Restricted Stock Agreement.

 

Confidential    Page 1 of 3   



--------------------------------------------------------------------------------

  4. Severance Benefits: You and the Company will enter into a Severance
Agreement, the form of which is enclosed as Exhibit A. The Severance Agreement
provides, among other things, for (a) the continuation of your base salary and
health insurance benefits for six months if you are discharged without Cause at
any time or (b) the continuation of your base salary and health insurance
benefits for 12 months if you are discharged without Cause or resign for Good
Reason within 12 months after a Change in Control. (The capitalized terms are
defined in the Severance Agreement.) You will be required to execute a release
in the form attached to the Severance Agreement as a condition of receiving
these benefits.

 

  5. Proprietary Information and Inventions Agreement: As with all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Proprietary Information and Inventions
Agreement, which is attached hereto as Exhibit B.

 

  6. Benefits: You will be entitled to receive employee benefits, including
vacations and holidays, under the Company’s standard employee benefits program,
as it may be amended from time to time. Your eligibility to receive employee
benefits will be subject in each case to the generally applicable terms and
conditions of the benefit plan in question and to the determination of any
person or committee administering such plan.

 

  7. Vacation: Your vacation accrual will be 20 days per year and will begin
accruing on your first month of employment at an accrual rate of 13.33 hours per
month.

 

  8. Period of Employment: Your employment with the Company will be “at will”
meaning that either you or the Company will be entitled to terminate our
employment at any time for any reason, with or without cause. Any contrary
representations that have been made to you are superseded by this offer. This is
the full and complete agreement between you and the Company on this term.
Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at-will” nature of your employment may only changed in an express written
agreement signed by you and an authorized officer of the Company.

 

  9. Outside Activities: During the period that you render services to the
Company, you will not engage in any employment, business or activity that is in
any way competitive with or otherwise conflicts with the business or proposed
business of the Company. While you render services to the Company, you also will
not assist any other person or organization in competing with the Company, in
preparing to compete with the Company or in hiring any employees of the Company.

 

  10. Entire Agreement: Other than your Severance, Stock Option and Restricted
Stock Agreements, this letter and all of the exhibits attached hereto contain
all of the terms of your employment with the Company and supersede any other
understandings or agreements, oral or written, between you and the Company.

 

Confidential    Page 2 of 3   



--------------------------------------------------------------------------------

  11. Modifications: Any additions or modifications of these terms will have to
be in writing and signed by you and an officer of the Company. The terms of this
letter agreement and the resolution of any disputes will be governed by
California law.

On your first day of work, please bring with you evidence of your U.S.
citizenship or proof of your legal right to live and work in this country. We
are required by federal law to examine documentation of your employment
eligibility within three business days after you begin work.

We believe there is a tremendous opportunity in your joining Selectica’s
Executive Team at this time. We hope that you find the foregoing terms
acceptable, and look forward to the start of your new career with the Company.

This offer is effective as of September 27th, 2006. You may indicate your
agreement with these terms and accept this offer by signing and dating both the
enclosed duplicate original of this letter and the enclosed Proprietary
Information and Inventions Agreement and returning them to me.

This offer is contingent upon the successful completion a background check.
Please find a background check consent form enclosed as Exhibit C to be returned
to Dinesh Salve in Human Resources.

This offer of employment supersedes any prior offers of employment with
Selectica and will expire at the close of business on September 27th, 2006.

 

Sincerely,    

/s/ Stephen Bennion

    Stephen Bennion    

Chief Executive Officer

SELECTICA, INC.

    Agreed and accepted on, Sept. 27, 2006    

/s/ Steve M. Goldner

   

Sept. 26, 2006

Signature     Start Date

Steve M. Goldner

    Print Name    

Enclosures

Form of Severance Agreement

Proprietary Information and Inventions Agreement

Background Consent Form

 

Confidential    Page 3 of 3   